DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant's election with traverse of Group II (claims 47-83) in the reply filed on 10/27/2020 is acknowledged. Election was made without traverse of SEQ ID NO: 15 (Peptide A), SEQ ID NO: 17 (Peptide C), SEQ ID NO: 10 (Peptide D) and the formulation of formula I and peptide D as a single composition.
 The traversal is on the ground(s) that the Office has provided any reasons or example to support a conclusion that the species are distinct. The Applicants argue that unity of invention does exist between Groups I and II. Applicants argue that the Office has not considered the relationship of the inventions of Group I and II with respect to MPEP 806.03
This is not found persuasive. As indicated in the Restriction Requirement mailed 7/28/2020, the inventions lack unity of invention because the technical feature is not a 
The requirement is still deemed proper and is therefore made FINAL.
Claims 48, 51, 53, 59-60, 63-69, 71-81, 84-86 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 47, 49-50, 52, 54-58, 61-62, 70 and 82-83 read on the elected Group II and elected species and are under consideration. 

Nucleotide and/or Amino Acid Sequence Disclosures
	Claims 63-72 require a sequence identifier for the peptides of the formulas. Sequence identifiers are also required for the formulas of the specification. Please see the sequence compliance letter attached.


Claim Objections
Claim 47 is objected to because of the following informalities: claim 47 recites formula (4). The structure of claim (4) should appear in the claim. 
Claim 49 is objected to because of the following informalities: “and the peptide” should be amended to “and the cancer antigen peptide D”. Formula I comprises cancer antigens peptide A and C, therefore it is clear that “the peptide” is referring to the only remaining peptide D. However, the claim would read better if the suggested amendment is incorporated.  
Claim 56 is objected to because of the following informalities: “or a peptide consisting of an amino acid sequence that differs from the amino acid sequence of the peptide by alteration of 1 to 3 amino acid residues” should be amended to “or a peptide consisting of an amino acid sequence that differs from the amino acid sequences above by alteration of 1 to 3 amino acid residues”. The claim would read better if the suggested amendment was incorporated. 
Claims 53, 54, 55 and 84 are objected to because of the following informalities: periods are missing after the claim number. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47, 49, 50, 52, 55-58, 61-62 and 82-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 claims “a thioether group of a cysteine residue of the cancer antigen peptide C binds the thioether group in formula I”. This limitation is unclear because formula I does not contain a thioether group. Formula I and cysteine comprise a thiol (sulfhydryl group), not a thioether group. For purposes of examination, the limitation is interpreted to mean that formula I and peptide antigen C are linked by a disulfide bond (coupling of the thiol groups of formula I and cysteine of peptide C).
Claims 49, 50, 52, 55-58, 61-62 and 82-83 are rejected for depending from claim 47. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 47,49-50, 52, 54-57, 61-62 and 82-83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2015/0080321, published 3/19/2015).
Claim 47 is drawn to a composition comprising formula I (comprising cancer peptide antigen A), wherein R1 is peptide cancer antigen C.
Li et al. teach a compound represented by formula (5) [0033]:

    PNG
    media_image1.png
    181
    479
    media_image1.png
    Greyscale

The bolded amino acids of CRMFPNAPYL meets the limitation of cancer peptide antigen A and SEQ ID NO: 15. The N-terminal cysteine residue of CRMFPNAPYL (bolded amino acid) meets the limitation of the N-terminal portion of Formula I, wherein Xa and Ya is a bond. CYTWNQMNL meets the limitation of R1 cancer antigen peptide C (elected species of SEQ ID NO: 17). With respect to the limitation “provided that the cancer antigen peptide C has a different amino acid sequence from cancer antigen peptide A”, Formula (5) above have different amino acid sequences. Formula (5) discloses a disulfide bond between the Cysteine residues of cancer antigen peptide A and C [0033].
	The broadest reasonable interpretation of “wherein the compound of formula (1) or a pharmaceutically acceptable salt thereof is used in combination with cancer antigen peptide D”, is intended use. Please note that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. In the instant case, claim 47 is a product claim and the intended use does not further limit the claim. 
	Therefore, Formula (5) of Li et al. anticipates the limitations of claim 47.
	Assuming arguendo that the limitation of “wherein the compound of formula (1) or a pharmaceutically acceptable salt thereof is used in combination with cancer antigen peptide D”, is not interpreted as an intended use of the product, Li et al. also teach Formula (5) and a peptide consisting of the amino acid sequence selected from (p. 11, 1st col., para. 58-59):

    PNG
    media_image2.png
    223
    463
    media_image2.png
    Greyscale

SEQ ID NO: 23 above, meets the limitation of instantly claimed cancer peptide antigen D and the limitations “wherein the cancer antigen D is a partial peptide of WT1 protein consisting of an amino acid sequence of 10-25 amino acid residues including a sequence: KLSHL as part thereof; or a peptide consisting of an amino acid sequence that differs from the amino acid sequence of the partial peptide by alteration of 1 to 3 amino acids”. Li et al. teach the sequence KRYFKLSHLQMHSRKH is a partial peptide of WT1 (residues 332-347) and comprises the sequence KLSHL (p. 1, top of 2nd col.). SEQ ID NO: 23 of Li et al. is 18 amino acids in length, comprises the sequence CNKRYFKLSHLQMHSRKH (partial peptide of WT1) and comprises the sequence KLSHL, meeting the limitations of claim 47. 
	Please note that Formula (5) meets the limitation of instantly claimed formula (4) and cancer antigen D (SEQ ID NO: 23 of Li et al.) is neither SEQ ID NO: 4 nor SEQ ID NO: 38. 
	Therefore, Formula (5) in combination with SEQ ID NO: 23 of Li et al. anticipates the limitations of claim 47. 

	With respect to claim 49, Li et al. teach a single pharmaceutical composition comprising Formula (5) and a peptide selected from SEQ ID NO: 23 (p. 11, 1st col., para 59-60). 
	With respect to claims 50 and 52, Li et al. teach cancer peptide antigen A consists of SEQ ID NO: 15 (elected species) and cancer antigen peptide C consists of SEQ ID NO: 17 (elected species). 

    PNG
    media_image1.png
    181
    479
    media_image1.png
    Greyscale

	Please note that the Cysteine residue at the N-terminus of SEQ ID NO: 15 meets the limitation of the N-terminal group of Formula I. 
	With respect to claim 54, Formula (5) below is identical to Formula (4).. 

    PNG
    media_image1.png
    181
    479
    media_image1.png
    Greyscale


	With respect to claim 55, the cancer peptide antigen D (SEQ ID NO: 23) of Li et al. consists of 18 amino acids. 
	With respect to claim 56, the instant specification defines “altered peptide” as including deletions, substitution or additions [0342]. Therefore, the broadest reasonable interpretation of “alteration” would include 1 to 3 amino acid insertions. SEQ ID NO: 23 of Li et al. would meet the limitation of SEQ ID NO: 10 with amino acids Cys and Asn added to the N-terminus (a peptide that differs from amino acid sequence of the peptide by alteration of 1 to 3 amino acid residues).  
	With respect to claim 57, the cancer peptide antigen D (SEQ ID NO: 23) of Li et al. consists of 18 amino acids. 
With respect to claims 61 and 62, Li et al teach the sequence KRYFKLSHLQMHSRKH (SEQ ID NO: 8 of Li et al.) is a portion of WT1 protein and are presented by binding to MHC class II ([0008], p. 1). With respect to the binding to the specific MHC class II molecules, SEQ ID NO: 23 of Li et al. meets the structural limitations of cancer peptide antigen D and would inherently have all of the activities and properties of the composition of claim 47 and 61-62.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Li et al. teach a peptide that meets the structural limitations of the claim and would therefore have the same properties. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	With respect to claim 82, Please note as indicated above, the broadest reasonable interpretation of claim 47 requires the composition of Formula I (not cancer antigen peptide D because of the limitation “is used” was interpreted as intended use).   Li et al. teach a single pharmaceutical composition comprising Formula (5) and a peptide selected from SEQ ID NO: 23 (p. 11, 1st col., para 59-60). With respect to the limitation “a kit”, the only required components of the kit is the composition of claim 47 and the cancer peptide antigen D. As indicated above, the composition of Li et al. teach a composition comprising formula I and cancer peptide antigen D. Therefore, the composition anticipates the claim 82.
	With respect to claim 83, Li et al. teach the composition comprises a pharmaceutically acceptable carrier (p. 11, para. 59). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 47,49-50, 52, 54-58, 61-62, 70 and 82-83 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0080321, published 3/19/2015) in view of JPWO2005/045027 (published 05/17/2011, google translation provided).
The teachings of Li et al. are presented in detail above. Li et al. does not teach cancer antigen peptide D consists of SEQ ID NO: 10. However, the teachings of JPWO2005/045027 cure this deficiency.
JPWO2005/045027 teach WT-1 derived antigen peptides for use as a cancer vaccine action enhancer (p. 3, Description). JPWO2005/045027 teach SEQ ID NO: 24, which is identical to instantly claimed SEQ ID NO: 10 (elected species). SEQ ID NO: 24 is WT1 332-347 and has the sequence KRYFKLSHLQMHSRKH (p. 12, 3rd para.). JPWO2005/045027 teach SEQ ID NO: 24 induced specific CD4 positive cells an antigen peptide (p. 12, 2nd to last para.). JPWO2005/045027 teach SEQ ID NO: 24 differentiates and activates CD4 positive T cells into Th-1 type (p. 15). JPWO2005/045027 concludes that SEQ ID NO: 24 is a helper peptide that enhances the induction and activation of WT1 specific CTL precursors (bottom of p. 16). 
	It would have been obvious to a person of ordinary skill in the art to substitute  SEQ ID NO: 24 of JPWO2005/045027 for SEQ ID NO: 23 (cancer antigen peptide D) in the cancer vaccine of Li et al. because JPWO2005/045027 teaches the SEQ ID NO: 24 is a helper peptide that enhances induction and activation of WT1 specific CTL precursors. Therefore, a person of ordinary skill in the art would be motivated to try the cancer vaccine enhancer taught by JPWO2005/045027. There is a reasonable expectation of success given that Li et al. teach peptides that comprise the sequence in combination with formula (4). Therefore, a peptide with such close sequence similarity would be expected to have the similar properties. 
	With respect to claim 58, SEQ ID NO: 24 is WT1 332-347 and has the sequence KRYFKLSHLQMHSRKH (p. 12, 3rd para.). SEQ ID NO: 24 meets the limitation of “consisting of an amino acid sequence selected from SEQ ID NO: 10”. 
	With respect to claim 70, as indicated above, it would have been obvious to substitute SEQ ID NO: 24 of JPWO2005/045027 in the composition of Li et al. SEQ ID NO; 24 of JPWO2005/045027 in combination with Formula (5) of Li et al. would meet the limitations of claim 70. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47, 49-50, 52, 54-57, 61-62 and 82-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,248,173. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1-8, 14-22 and 28 of U.S. Patent No. 9,248,173 claims a method of treating WT1 positive cancer with a compound selected from:

    PNG
    media_image3.png
    158
    310
    media_image3.png
    Greyscale

The compounds above meet the limitations of claims 47, 50, 52, 54, 82 and 83 wherein cancer antigen peptide A is SEQ ID NO: 15, cancer peptide antigen C is SEQ ID NO: 16 or 17, wherein the bond between the cysteine residues is a disulfide bond. Claim 3 of U.S. Patent No. 9,248,173 also claims the compound above with a peptide consisting of the amino acid sequence of SEQ ID NO: 22. SEQ ID NO: 22 of the U.S. Patent No. 9,248,173 meets the limitation of peptide cancer antigen D and claims 49, 55-57, 61-62. Claims 9-13 and 23-27 of U.S. Patent No. 9,248,173 also meet the limitation of peptide cancer antigen D. 
Therefore the claims of U.S. Patent No. 9,248,173 anticipate the limitations of the instant claims. 

 

	Claims 47, 49-50, 52, 54-57, 61-62 and 82-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,181,302. Claims 1-6 of U.S. Patent No. 9,181,302 claims a compound selected from:

    PNG
    media_image4.png
    258
    435
    media_image4.png
    Greyscale

	The compounds above meet the limitations of claims 47, 50, 52, 54, 82 and 83 wherein cancer antigen peptide A is SEQ ID NO: 15, cancer peptide antigen C is SEQ ID NO: 16 or 17, wherein the bond between the cysteine residues is a disulfide bond. Claims 7-21 of U.S. Patent No. 9,181,302 meet the limitation of cancer antigen peptide D and claims 49, 55-57, 61-62. 
	Therefore, the claims of U.S. Patent No. 9,181,302 anticipate the instant claims. 

Conclusion
Claims 47,49-50, 52, 54-58, 61-62, 70 and 82-83 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA L MARTINEZ/Examiner, Art Unit 1654